1    CHRISTOPHER CHIOU
     Acting United States Attorney
2    Nevada Bar No. 14853
     KIMBERLY M. FRAYN
3    BIANCA R. PUCCI
     Assistant United States Attorneys
4
     501 Las Vegas Boulevard South, Suite 1100
5    Las Vegas, Nevada 89101
     Tel: (702) 388-6336
6    Fax: (702) 388-6418
     Kimberly.Frayn@usdoj.gov
7    Bianca.Pucci@usdoj.gov
8    Attorneys for the United States
9
                                 UNITED STATES DISTRICT COURT
10
                                       DISTRICT OF NEVADA
11

12                                                    Case No.: 2:20-cr-00239-JAD-EJY
     UNITED STATES OF AMERICA,
13                                                    STIPULATION TO CONTINUE
                    Plaintiff,
                                                      SENTENCE HEARING DATE
14
            v.
                                                      (First Request)
15   JORGE MADRIGAL-GUZMAN,
16                  Defendant.
17

18
            IT IS HEREBY STIPULATED AND AGREED by and between Christopher
19
     Chiou, Acting United States Attorney, and Kimberly M. Frayn and Bianca R. Pucci,
20
     Assistant United States Attorneys, counsel for the United States of America, and
21

22   Monique N. Kirtley, counsel for Jorge Madrigal-Guzman, that the sentencing hearing

23   date currently scheduled for May 10, 2021 at 1:30 p.m. be vacated and set to a date and

24   time convenient to this Court, but no sooner than thirty (30) days.
25          The Stipulation is entered into for the following reasons:
26
1           1.     The defendant is in custody and does not object to the continuance.

2           2.     The parties agree to the continuance.

3           3.     Government counsel, AUSA Pucci, is set to begin a jury trial on May 3,

4    2021, which is anticipated to continue through at least May 11, 2021. As such,

5    government counsel will not be able to appear for the currently scheduled sentencing
     hearing as scheduled.
6
            4.     The requested time is not for purposes of delay. The parties need additional
7
     time to prepare for the sentencing hearing, including time to prepare and file appropriate
8
     sentencing memoranda.
9
            5.     Additionally, denial of the continuance could result in a miscarriage of
10
     justice and the ends of justice served by granting this request, outweigh the best interest of
11
     the public and the defendant in a speedy hearing. The additional time requested by this
12
     stipulation is made in good faith and not for purposes of delay as contemplated by Rule
13
     32 of Federal Rules of Criminal Procedure.
14          6.     This is the first stipulation to continue the sentencing hearing date.
15

16          DATED: April 27, 2021
17                                                      CHRISTOPHER CHIOU
                                                        Acting United States Attorney
18

19

20    By /s/Monique Kirtley
      MONIQUE KIRTLEY                                By_/s/Kimberly M. Frayn
21    Assitant Federal Public Defender               KIMBERLY M. FRAYN
      Counsel for Defendant                          BIANCA R. PUCCI
22                                                   Assistant United States Attorneys
23

24

25                                                  2
26
1                               UNITED STATES DISTRICT COURT

2                                    DISTRICT OF NEVADA

3
     UNITED STATES OF AMERICA,                           Case No.: 2:20-cr-00239-JAD-EJY
4
                   Plaintiff,                            ORDER
5
            v.
6
     JORGE MADRIGAL-GUZMAN,
7
                   Defendant.
8

9
                                        FINDINGS OF FACT
10
            Based on the pending stipulation of counsel, and good cause appearing therefore,
11
     the Court finds that:
12

13          1.     The defendant is in custody and does not object to the continuance.
            2.     The parties agree to the continuance.
14
            3.     Government counsel, AUSA Pucci, is set to begin a jury trial on May 3,
15
     2021, which is anticipated to continue through at least May 11, 2021. As such,
16
     government counsel will not be able to appear for the currently scheduled sentencing
17
     hearing as scheduled.
18
            4.     The requested time is not for purposes of delay. The parties need additional
19
     time to prepare for the sentencing hearing, including time to prepare and file appropriate
20
     sentencing memoranda.
21
            5.     Additionally, denial of the continuance could result in a miscarriage of
22
     justice and the ends of justice served by granting this request, outweigh the best interest of
23   the public and the defendant in a speedy hearing. The additional time requested by this
24

25                                                  3
26
1    stipulation is made in good faith and not for purposes of delay as contemplated by Rule

2    32 of Federal Rules of Criminal Procedure.

3           6.     This is the first stipulation to continue the sentencing hearing date.
                                              ORDER
4

5           THEREFORE, IT IS HEREBY ORDERED that the sentencing hearing in the

6    above-captioned matters, currently scheduled for May 10, 2021 at 1:30 p.m., be vacated

7    and continued to June 28, 2021, at 10:00 a.m.
8

9

10

11
            DATED this 28th day of April, 2021.
12

13

14                                              ________________________________
                                                HONORABLE JENNIFER A. DORSEY
15                                              United States District Court Judge

16

17

18

19

20

21

22

23

24

25                                                 4
26
